PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mosser, Tiffany, Kate
Application No. 15/040,776
Filed: 10 Feb 2016
For: HAIR ACCESSORY, METHOD OF MAKING AND USE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed October 12, 2021.  

The petition is GRANTED.

On March 29, 2018, the Office mailed a non-final Office action, which set a shortened statutory period for reply of three (3) months from the date of the Office action. Applicant did not obtain any extensions of time under the provisions of 37 CFR 1.136(a).  In the absence of the filing of a timely and proper reply, the application became abandoned on June 30, 2018. On November 23, 2018, the Office mailed a Notice of Abandonment.

On February 12, 2021, applicant filed a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) and a request for waiver of the petition fee set forth in 37 CFR 1.17(m) due to the COVID-19 outbreak. On April 12, 2021, the Office mailed a decision dismissing both petitions and requesting additional information regarding the period of delay. On October 12, 2021, applicant filed the present renewed petition, accompanied by a $580 fee for a four-month extension of time for response.

Applicant has satisfies the requirements of 37 CFR 1.137(a). Applicant submitted (1) the required reply in the form of an amendment, (2) a $525 petition fee, and (3) a proper statement of unintentional delay. Additionally, applicant, Tiffany K. Mosser, through her patent attorney, provided a sufficient explanation of the circumstances surrounding the delay and exhibits that support a conclusion that the entire delay was unintentional.

This application is being referred to Technology Center Art Unit 3772 for consideration of the reply to the non-final Office action filed on February 12, 2021.



Questions related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET